—In an action, inter alia, to recover damages for medical malpractice, the defendants Episcopal Health Service, Inc., and “Dr. S. Scheman” appeal from an order of the Supreme Court, Suffolk County (Cowan, J.), dated June 19, 2000, which denied their motion for a protective order.
Ordered that the order is affirmed, with costs.
The burden of establishing that disputed material is exempt from disclosure is on the party opposing discovery (see, Kellner v General Motors Corp., 273 AD2d 444). The appellants failed to meet their burden of establishing that the entry in the office chart maintained by Dr. S. Scheman that they sought to shield from disclosure was statutorily exempt from disclosure pursuant to Education Law § 6527 (3) because it concerned the performance of a medical review function. O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.